IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45294

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 327
                                                 )
       Plaintiff-Respondent,                     )   Filed: January 18, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
DWIGHT GLENN PETERS,                             )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven Hippler, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of four years, for aggravated driving under the
       influence, affirmed; order denying I.C.R. 35 motion for reduction of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Dwight Glenn Peters pled guilty to aggravated driving under the influence of alcohol.
Idaho Code § 18-8006. Following his plea, Peters was sentenced to a unified term of fifteen
years with four years determinate, and retained jurisdiction.
       Following the period of retained jurisdiction, the district court relinquished jurisdiction.
Peters filed an Idaho Criminal Rule 35 motion for reduction of sentence, which the district court
denied. Peters appeals, asserting that the district court erred by relinquishing jurisdiction and by
denying his Rule 35 motion

                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Peters has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Peters’ Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, Peters’ judgment of conviction and sentence,
and the district court’s order denying Peters’ I.C.R. 35 motion, are affirmed.




                                                   2